Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1 and 15: The present invention is directed to a method and a device for determining parameters of an energy beam for manufacturing three dimensional objects. None of the prior art cited alone or in combination provides the motivation to teach the claimed combinations of an imaging device configured to determine at least one spot parameter that relates to an extension of a spot in a determination plane; determine a difference between the determined spot parameter and a nominal spot parameter; determine an imaging parameter of the determination device based on the determined difference; determine the spot parameter for at least two different imaging parameters of a determination device; and choose the imaging parameter corresponding to the smaller spot parameter.
Regarding Claim 17: The present invention is directed to a method for determining an operational parameter for an imaging device for manufacturing three dimensional objects. None of the prior art cited alone or in combination provides the motivation to teach the claimed combinations of determining at least one spot parameter that relates to an extension of a spot in a determination plane; determining a difference between the determined spot parameter and a nominal spot parameter; determining an imaging parameter of the imaging device based on the determined difference; adjusting the imaging parameter based on the determined difference; determining the spot parameter for multiple different imaging parameters; and adjusting the imaging parameter corresponding to the minimal spot parameter.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309. The examiner can normally be reached Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG D TRAN/Primary Examiner, Art Unit 2675